Opinion issued September 4, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00697-CR
                           ———————————
                         MARON THOMAS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 155th District Court
                            Austin County, Texas
                      Trial Court Case No. 2010R-0010


                         MEMORANDUM OPINION

      Appellant, Maron Thomas, has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). We have not issued a decision in the appeal.
      Accordingly, we reinstate the appeal, grant the motion, and dismiss the

appeal. See TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2